Citation Nr: 1341913	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-48 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on a direct basis or as secondary to the service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel
INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for (PTSD). 

In August 2011, the Veteran and his wife testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge. 

In November 2011, the Board remanded this matter for further development.  Thereafter, in July 2013, the Board determined that there had not been substantial compliance with the portion of the November 2011 remand regarding the VA examination for the claim for service connection for an acquired psychiatric disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in July 2013, the Board remanded this matter for further development, to include, advising the Veteran of what evidence was needed to support a claim for secondary service connection, obtaining updated treatment records, and obtaining a supplemental VA opinion.  The record reflects that in a letter dated in July 2013 the Veteran was advised of what was needed for a secondary service connection claim, that additional VA treatment records were obtained and associated with the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) efolders, and that a supplemental VA opinion was obtained in June 2013.  Thus, the Board concludes that there was substantial compliance with the remand directives of July 2013.  Stegall v. West, supra.

The Board notes that the Veteran's claims folder has been converted to digital format and is accessed within the VBMS digital records system.  This appeal was processed using VA paperless (Virtual VA and VBMS) claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a showing that the Veteran currently has a diagnosis of PTSD that can be causally linked to an in-service stressor event. 

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a psychosis that was manifested within one year after service, that an acquired psychiatric disorder may be related to any incident or event in service or that an acquired psychiatric disorder was caused or aggravated by the service-connected ischemic heart disease. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, a psychosis may not be presumed to have been and an acquired psychiatric disorder is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the March 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

Additionally, in August 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the August 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the nature of his current psychiatric disability, and his history of post-service treatment, to include whether there were any outstanding medical records available demonstrating treatment or diagnosis of PTSD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent VA examinations in June 2012 and June 2013.  The Board notes that each of these examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes, for the claims for direct and secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

The Veteran's service treatment records are negative for pertinent findings.  VA treatment records show that in September 2004, the Veteran was referred for a mental health consultation for mood symptoms that started since he was 20 years old.  He reported mood swings, racing thoughts, nightmares, and anxiety symptoms.  It was noted that he had never seen a psychiatrist before, and that he had been able to control his symptoms until 15 years ago.  The diagnoses included rule out BAD (bipolar affective disorder).  In August and October 2007, he was treated for adjustment disorder with a history of anxiety.  In April 2008, his diagnosis was rule out cyclothymia.  Treatment records dated from July 2010 through January 2013 show that the Veteran was treated for anxiety.  He underwent PTSD screening in September 2005, at which time his score was 1 (out of 4).  Thereafter, his PTSD screenings were all negative, including in July 2007, August 2008, August 2009, July 2010, September 2011, and January 2013.

On the June 2012 VA Disability Benefits Questionnaire (DBQ) examination, the only psychiatric diagnosis noted was anxiety disorder.  The examiner noted that the Veteran reported he experienced a depressed mood and anxiety every day, related to his heart condition and the resulting reduction in physical activities and increase in chronic health concerns.  The examiner opined that the Veteran's symptoms were not significant for a diagnosis of PTSD and concluded that the Veteran's trauma-related symptoms were subclinical.  The examiner opined that the Veteran's intercurrent stressors of alcohol abuse, chronic health conditions, and subsequent decreases in functioning were contributing to his current anxiety disorder. 

On the June 2013 VA DBQ addendum report, the examiner opined that it did not appear that this Veteran's anxiety disorder had been aggravated beyond its natural progression by the service-connected ischemic heart disease.  The examiner explained that the Veteran had experienced mild symptoms of anxiety both before and after his diagnosis of ischemic heart disease.  Further, the examiner opined that the Veteran's anxiety disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner indicated that there was no objective evidence to support this Veteran's anxiety disorder had an onset in, or is otherwise causally related to, active service.  The examiner also noted that the Veteran had a history of alcohol abuse which was likely a contributing factor.

III.  Analysis

1.  Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The only psychiatric disorders which are considered chronic diseases under this regulation are psychoses.  38 C.F.R. § 3.309(a).  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a) (2012).  

The term "psychoses" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384.  In this regard, the Board notes that the current record contains diagnoses of anxiety, bipolar affective disorder, and cyclothymia; these psychiatric disorders are not psychoses.  38 C.F.R. § 3.384.  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology; when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

2.  Discussion

The Veteran contends that he has a psychiatric disorder related to service or, alternatively, related to his service-connected ischemic heart disease.  While he initially contended he had PTSD as a result of his active duty service in Vietnam, the record reflects that on the VA examination in 2012, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and the record does not otherwise show that he was ever diagnosed with PTSD.  In order to be considered for service connection, a claimant must first have a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board will herein consider whether the Veteran has an acquired psychiatric disorder, other than PTSD, related to service or to a service-connected disability.

Although the Veteran has primarily contended that his psychiatric disability is related to his service-connected ischemic heart disease, the Board will also consider whether service connection is warranted on a direct or presumptive basis.  In that regard, the Board notes VA treatment records and the VA examination of 2012 provided various psychiatric diagnoses, including adjustment disorder, bipolar affective disorder, cyclothymia, and anxiety disorder.  Thus, the Veteran has a current psychiatric disability (other than PTSD).  Brammer v. Derwinski, supra.  STRs, however, do not any complaint of, treatment for, or diagnosis of a psychiatric disorder, and a psychiatric disorder was not shown within one year of service separation in January 1969.  What is missing for the claim for direct service connection is competent medical evidence of a link between the Veteran's current psychiatric disorder and active service.  On the VA addendum opinion in June 2013, the VA examiner concluded that the Veteran's current psychiatric disorder (anxiety) was not related to service, noting that his history of alcohol abuse was likely a contributing factor.  The Board finds this opinion is probative and persuasive, and was based on a review of the entire record.  Moreover, the Veteran has not submitted or identified any competent medical opinion or evidence to the contrary.  In light of this evidentiary posture, the Board finds that the preponderance of the evidence is against a claim of direct/presumptive service connection for a psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990),

With regard to the claim for secondary service connection, the Board notes that what is missing from the record is competent medical evidence showing that the Veteran's psychiatric disorder may be related to the service-connected ischemic heart disease, on either a causation or aggravation basis.  On the VA addendum opinion in June 2013, the examiner concluded that the Veteran's psychiatric disorder was not caused by or aggravated by his service-connected ischemic heart disease.  While the opinion is brief, it is probative and based on a review of the entire record.  Further, the Veteran has not submitted or identified any medical opinion or other medical evidence to the contrary.

The Board recognizes that the Veteran has sincerely contended that his psychiatric disorder is related to his service-connected ischemic heart disease.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation; however, the Board does not find that the etiology or aggravation of a psychiatric disorder to be subject to lay diagnosis.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a psychiatric disorder, on both a direct or presumptive basis and as secondary to the service-connected ischemic heart disease.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, on a direct basis or as secondary to the service-connected ischemic heart disease, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


